DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 28, 2020 has been entered.

Response to Amendment
The amendment filed August 28, 2020 has been entered. Claims 1, 4, 7-10, 13-14, 17-18, and 20-22 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 10 recites the limitation "the modified transaction validation information" in claim 10, lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-10, 13-14, 17-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 4, 7-10, 13, and 22 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 14, 17-18 and 20 are drawn to computing nodes which are within the four statutory categories (i.e. a machine). Claim 21 is drawn to a non-transitory computer-readable storage medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 4, 7-10, 13-14, 17-18, and 20-22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 10, 14, 18, and 21:
Claims 1, 10, 14, 18, and 21 are drawn to an abstract idea without significantly more. The claims recite adding a transaction validation information in a header of a block, transmitting the block to an intermediate computing node, receiving the block, creating a modified transaction validation information from the encrypted transaction validation information, adding the modified transaction validation information in a header of an intermediate block, transmitting the intermediate block to a validator computing node, creating a validated block, receiving a transaction validation information from a computing node, decrypting the transaction validation information, and validating the blockchain transaction. 
The limitations of adding a transaction validation information in a header of a [block], transmitting the [block] to an intermediate node, receiving the [block], creating a modified transaction validation information from the transaction validation information, adding the modified transaction validation information in a header of an intermediate [block], transmitting the intermediate [block] to a validator node, creating a validated [block], receiving a transaction validation information from a node, and validating the transaction, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “blockchain”, “distributed ledger network”, “computing node”, “block”, “validator computing node”, “approver computing node”, “processor”, “memory”, “non-transitory computer-readable storage medium”, “encrypted”, and “decrypting” language, “adding”, “transmitting”, “receiving”, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – blockchain, distributed ledger network, computing node, block, validator computing node, approver computing node, processor, memory, non-transitory computer-readable storage medium, encrypting, and decrypting. The blockchain, distributed ledger network, computing node, block,validator computing node, approver computing node, processor, memory, non-transitory computer-readable storage medium, encrypting, and decrypting are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The computing nodes and other devices including processor and memory interact in the distributed ledger network without any detailed structural elements for performing the processes, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 4, 7-9, 13, 17, 20, and 22:
Dependent claims 4, 7-9, 13, 17, 20, and 22 include additional limitations, for example, retaining the transaction validation information of the block in the header of the intermediate block, account information attributes, and customer information attributes, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); Improvements to any other technology or technical field, 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 4, 7-9, 13, 17, 20, and 22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10, 13-14, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20180013567 A1; hereinafter Davis) in view of Pattanaik et al. (US 20170366357 A1; hereinafter Pattanaik), and in further view of Cecchetti et al. (US 20170031676 A1; Cecchetti).
With respect to claims 1, 14, and 21:
	Davis teaches a method for enabling validation of a Blockchain transaction in a distributed ledger network, the method comprising: (See at least Davis: Abstract)
a computing node in a distributed ledger network for enabling validation of Blockchain transactions in a distributed ledger network, the computing node comprising: (See at least Davis: Abstract) 
at least one processor; and (See at least Davis: paragraph(s) [0055]-[0056])
a memory communicatively coupled to the at least one processor and having processor instructions stored thereon, causing the at least one processor, on execution to:… (See at least Davis: paragraph(s) [0055]-[0056])
a non-transitory computer-readable storage medium including instructions stored thereon for validating a Blockchain transaction in a distributed ledger network, which when processed by at least one processor cause a system to perform operations comprising: (See at least Davis: paragraph(s) [0055]-[0056])
adding, by a computing node in the distributed ledger network, a transaction validation information in a header of a block, [wherein the transaction validation information is encrypted], and wherein the encrypted transaction validation information comprises account information attributes, customer information attributes, and a block Identifier (ID) associated with the computing node; (By disclosing, the blockchain network 106 may include a plurality of computing nodes that may be configured to generate and verify blocks that are added to a blockchain. The header for a block may include a Merkle root (a portion of transaction validation information) that is generated using all transaction values represented by that block. In some instances, the block may include the transaction values, or may include encrypted, hashed, or otherwise obscured or modified versions of the transaction values. Furthermore, the block identifier may be included in the block header of the one of the plurality of blocks. Also, the transaction value may thus authenticate a document, verify an account balance (account 
transmitting, by the computing node, the block comprising the encrypted transaction validation information in the header to an intermediate computing node in the distributed ledger network; (By disclosing, one or more computing devices may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated (in an intermediate computing node), which may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith. See at least Davis: paragraph(s) [0016], [0022] & [0053])
receiving, by the intermediate computing node, the block, wherein the intermediate computing node lies between the computing node and a validator computing node in the distributed ledger network; (By disclosing, the receiving device 202 may be configured to receive data signals electronically transmitted by data providers 104, or the receiving device 202 may also be configured to receive data signals electronically transmitted by blockchain networks 106 or nodes (intermediate nodes) associated therewith, which may be superimposed or otherwise encoded with a blockchain or data included therein, which may include Merkle roots, and, in some instances, may include additional data values included in a Merkle tree. See at least Davis: paragraph(s) [0022]-[0024] & [0029])
creating, by the intermediate computing node, a modified transaction validation information from the encrypted transaction validation information included in the header of the block, wherein the encrypted transaction validation information is modified based on requirements of an entity associated with a computing node succeeding the intermediate computing node in the distributed ledger network; (By disclosing, the method for verification of a data value via a Merkle root includes receiving at least a data value, a nonce, and a plurality of hash path values, generating, by a generation module of the processing server, a combined value by combining the data value and the nonce, and generating, by a hashing module of the processing server, a first hash value via application of a hashing algorithm to the combined value; generating, by the hashing module of the processing server, a subsequent hash value (modified transaction validation information) via application of the hashing algorithm to a combination of the first hash value and a first of the plurality of hash path values. Furthermore, the block may include the transaction values, or may include encrypted, hashed, or otherwise obscured or modified versions of the transaction values. See at least Davis: paragraph(s) [0006]-[0007] & [0022])
adding, by the intermediate computing node, the modified transaction validation information in a header of an intermediate block associated with the intermediate computing node; (As stated above with respect to claim 1, see at least Davis: paragraph(s) [0022])
transmitting, by the intermediate computing node, the intermediate block to a validator computing node, wherein the intermediate block is shared with an approver computing node post validation by the validator computing node; and (By disclosing, one or more computing devices may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the 
creating a validated block, by the validator computing node, wherein a header of the validated block comprises the validated transaction validation information and [a transaction validation tree], ... (By disclosing, one or more computing devices (validator computing node) may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block (validated block) is added to the blockchain and the transaction record thereby updated. The header for a block may include a Merkle root (validated transaction validation information under BRI) that is generated using all transaction values represented by that block. See at least Davis: paragraph(s) [0016], [0022] & [0053])
	However, Davis does not teach explicitly …wherein the transaction validation information is encrypted. 
	Pattanaik, directed to distributed, centrally authored block chain network and thus in the same field of endeavor, teaches …wherein the transaction validation information is encrypted. (By disclosing, the symmetric key (transaction validation information) is further encrypted and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the verification of identity attribute information of Davis to incorporate the centrally authored block chain network teachings of Pattanaik for the benefit of enabling each new block of transaction records to be encrypted using new symmetric keys, thereby increasing data security. (See at least Pattanaik: paragraph(s) [0042])
However, Davis and Pattanaik do not teach …a transaction validation tree, and …wherein the transaction validation tree comprises traversal relation between the transaction validation information and the modified transaction validation information.
Cecchetti, directed to blockchain computer data distribution and thus in the same field of endeavor, teaches 
…a transaction validation tree. (By disclosing, a block can comprise navigation information, e.g., checkpoint information (transaction validation tree), to allow adapting traversal of a blockchain based on a criterion. See at least Cecchetti: paragraph(s) [0020], [0024], [0050] & [0059]-[0060])
…wherein the transaction validation tree comprises traversal relation between the transaction validation information and the modified transaction validation information. (By disclosing, a majority of blockchain nodes (validator computing node) confirms a new block is valid before it is added to the blockchain (e.g., the 51% rule), blocks comprise validation features to prevent tampering with existing blocks of the blockchain (e.g., hash/Merkle trees, elliptical curve cryptography, etc.), and incentivizing blockchain access nodes (any of these nodes may be an issuer computing node) to be available to process transaction (e.g., rewarding `miners` to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Davis and Pattanaik to incorporate the blockchain computer data distribution teachings of Cecchetti for the benefit of enabling the older device to avoid consuming resources to traverse the balance of the blockchain after checkpoint SUBB 534. (See at least Cecchetti: paragraph(s) [0050])
With respect to claims 10 and 18:
	Davis teaches a method for validating a Blockchain transaction in a distributed ledger network, the method comprising: (See at least Davis: Abstract)
a validator computing node for validating Blockchain transactions in a distributed ledger network, the computing node comprising: (See at least Davis: Abstract)
at least one processor; and (See at least Davis: paragraph(s) [0055]-[0056])
a memory communicatively coupled to the at least one processor and having processor instructions stored thereon, causing the processor, on execution to:… (See at least Davis: paragraph(s) [0055]-[0056])
receiving, by a validator computing node, a transaction validation information in a header of a block from a computing node in the distributed ledger network, [wherein the transaction validation information is encrypted] and is associated with a Blockchain transaction, wherein the encrypted transaction validation information comprises account information attributes, customer information attributes, and a block Identifier (ID) associated with the computing node; (By disclosing, one or more computing devices may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated, which may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith. In addition, data regarding a given transaction may further include additional data that is not directly part of the transaction appended to transaction data. In some instances, the inclusion of such data in a blockchain may constitute a transaction. Furthermore, the block identifier may be included in the block header of the one of the plurality of blocks. Also, the transaction value may thus authenticate a document, verify an account balance (account information attributes), prove that a transaction took place, etc. In some embodiments, transactions recorded in the blockchain may include a destination address (customer information attributes) and a currency amount, such that the blockchain records how much currency is attributable to a specific address. See at least Davis: paragraph(s) [0002], [0016], [0022] & [0053]; page 8, col. Left, lines 49-53)
decrypting, by the validator computing node, the transaction validation information; (By disclosing, as discussed above with respect to claim 1, the header for a block may include a Merkle root (transaction validation information) that is generated using all transaction values represented by that block, and the block may include encrypted or modified versions of the transaction values. Additionally, the data may be encrypted such that only authorized entities that have access to the proper encryption key may decrypt the data. See at least Davis: paragraph(s) [0002] & [0022])
validating the Blockchain transaction, by the validator computing node, based on the transaction validation information in the header of the block in response to the decrypting; and… (By disclosing, the blockchain may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith, and participation in a blockchain (e.g., as a node submitting and/or confirming transactions) may be permissionless (e.g., not moderated or restricted). In other cases, a blockchain may be a permissioned blockchain where only authorized computing devices may operate as nodes, where a level of participation may be based on permissions associated therewith. See at least Davis: paragraph(s) [0016], [0022] & [0053])
However, Davis does not teach explicitly …wherein the transaction validation information is encrypted. 
	Pattanaik, directed to distributed, centrally authored block chain network and thus in the same field of endeavor, teaches …wherein the transaction validation information is encrypted. (By disclosing, the symmetric key (transaction validation information) is further encrypted and included in a header of the block of transaction records. See at least Pattanaik: paragraph(s) [0006])

However, Davis and Pattanaik do not teach …a transaction validation tree, and wherein the transaction validation tree comprises traversal relation between the transaction validation information and the modified transaction validation information.
Cecchetti, directed to blockchain computer data distribution and thus in the same field of endeavor, teaches 
…a transaction validation tree. (By disclosing, a block can comprise navigation information, e.g., checkpoint information (transaction validation tree), to allow adapting traversal of a blockchain based on a criterion. See at least Cecchetti: paragraph(s) [0020], [0024], [0050] & [0059]-[0060])
wherein the transaction validation tree comprises traversal relation between the transaction validation information and the modified transaction validation information. (By disclosing, a block can comprise navigation information (transaction validation tree), e.g., checkpoint information, to allow adapting traversal of a blockchain based on a criterion. Moreover, an embodiment of the disclosed subject matter can comprise some, all, or none of these aspects without departing from, and all such permutations are considered to be within, the scope of the disclosed subject matter. See at least Cecchetti: paragraph(s) [0046]-[0047], [0019]-[0020], [0024], [0050], [0059]-[0060], [0063] & [0076]; Figs. 4-5)

With respect to claims 4 and 17:
	Davis, Pattanaik, and Cecchetti teach the method of claim 1 and the computing node of claim 14, as stated above.
Davis further teaches further comprising: 
retaining, by the intermediate computing node, the transaction validation information of the block in the header of the intermediate block. (By disclosing, the receiving device 202 may be configured to receive data signals electronically transmitted by data providers 104, or the receiving device 202 may also be configured to receive data signals electronically transmitted by blockchain networks 106 or nodes (intermediate nodes) associated therewith, which may be superimposed or otherwise encoded with a blockchain or data included therein, which may include Merkle roots, and, in some instances, may include additional data values included in a Merkle tree. See at least Davis: paragraph(s) [0022]-[0024] & [0029])
With respect to claim 7:
	Davis, Pattanaik, and Cecchetti teach the method of claim 1, as stated above.   
Davis further teaches wherein the account information attributes comprise at least one of an account identifier, an account type, an account model, an account classification, an account security, mode of operation, execution type, operative model, primary owner, secondary owner, nominee attributes, last operated account, account active status, approval status, negative balance attributes, or bank remarks. (See at least Davis: paragraph(s) [0016] & [0022])
With respect to claim 8:
	Davis, Pattanaik, and Cecchetti teach the method of claim 1, as stated above.   
Davis further teaches wherein the customer information attributes comprise at least one of a customer name, country of origin, allowed country of operations, customer type, customer category, operation type, execution type, customer address, linked accounts, secondary operator, bank remarks, or credit score. (See at least Davis: paragraph(s) [0016] & [0022])
With respect to claim 9:
	Davis, Pattanaik, and Cecchetti teach the method of claim 1, as stated above.   
Davis further teaches wherein the validator computing node decrypts the transaction validation information and performs validation based on the account information attributes and customer information attributes in the transaction validation information. (By disclosing, as discussed above with respect to claim 1, the header for a block may include a Merkle root (transaction validation information) that is generated using all transaction values represented by that block, and the block may include encrypted or modified versions of the transaction values. Additionally, the data may be encrypted such that only authorized entities that have access to the proper encryption key may decrypt the data. In addition, a participating node may perform submitting and/or confirming transactions. See at least Davis: paragraph(s) [0002], [0016], [0022] & [0053])
Also, Pattanaik, in the same field of endeavor, further teaches wherein the validator computing node decrypts the transaction validation information and performs validation based on the account information attributes and customer information attributes in the transaction validation information. (See at least Pattanaik: paragraph(s) [0057] & [0059]; page 9, col. Right, lines 12-30)
With respect to claims 13 and 20:
	Davis, Pattanaik, and Cecchetti teach the method of claim 10 and the computing node of claim 18, as stated above.
Davis further teaches further comprising transmitting the validated block to a receiver computing node for processing the validated block to approve or reject the Blockchain transaction, wherein the Blockchain transaction culminates at the receiver computing node. (As stated above with respect to claim 1, see at least Davis: paragraph(s) [0016], [0022] & [0053])
Examiner’s Note: 
The limitations “for processing the validated block to approve or reject the Blockchain transaction, wherein the Blockchain transaction culminates at the receiver computing node” in claim 13, lines 2-4; and claim 20, lines 3-5 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 22:
	Davis, Pattanaik, and Cecchetti teach the method of claim 1, as stated above.   
Cecchetti, in the same field of endeavor, further teaches wherein the transaction validation tree further comprises: (By disclosing, a block can comprise navigation 
information associated with the validator computing node and a plurality of computing nodes traversed to reach the validator computing node; and traversal relation between each of the plurality of computing nodes and the validator computing node, wherein a root node in the transaction validation tree is an issuer computing node that initiated the blockchain transaction. (By disclosing, a majority of blockchain nodes (validator computing node) confirms a new block is valid before it is added to the blockchain (e.g., the 51% rule), blocks comprise validation features to prevent tampering with existing blocks of the blockchain (e.g., hash/Merkle trees, elliptical curve cryptography, etc.), and incentivizing blockchain access nodes (any of these nodes may be an issuer computing node) to be available to process transaction (e.g., rewarding `miners` to perform computational tasks that keeps the mining device active). Traversing a blockchain from a tail to a head can provide a sequential set of patches from oldest to newest via one or more blockchain node component. See at least Cecchetti: paragraph(s) [0046]-[0047], [0019]-[0020], [0024], [0050], [0059]-[0060], [0063] & [0076]; Figs. 4-5) 

Response to Arguments
In response to applicant’s argument with respect to the 101 rejections that utilizing the relational clustered algorithm, i.e. the transaction validation tree as defined by the amended claim 1, enables blockchain transaction to be validated at ease by a single validator computing node, without checking the chain of previous communication, it is noted that no technical details are 
In response to applicant’s argument that Davis is silent regarding what the "subsequent hash value" is based on, it is noted that Davis teaches that the subsequent hash value is generated by applying the hashing algorithm to a combination of the first hash value and a first of the plurality of hash path values. (See at least Davis: paragraph(s) [0006]) 
In response to applicant’s argument that considering that the "modified transaction validation information" cannot be taught or suggested by Davis, Cecchetti fail to teach or suggest that the "transaction validation tree" comprise "traversal relation between the transaction validation information and the modified transaction validation information", it is noted that Davis, as stated above, teaches “modified transaction validation information”. (See at least Davis: paragraph(s) [0006]-[0007] & [0022])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herlihy et al. (US 20170236120 A1) teaches accountability and trust in distributed ledger systems, including Merkle AVL+ tree having an in-order traversal method.
Cooner (US 20200027096 A1) teaches system, business and technical methods, and article of manufacture for utilizing internet of things technology in energy management systems designed to automate the process of generating and/or monetizing carbon credits.
Sriram et al. (US 20160253622 A1) teaches tracking unitization occurring in a supply chain, including traversing tree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687